PER CURIAM.
We affirm the trial court’s denial of appellant’s untimely motion for postconviction relief which attempted to challenge his 1996 conviction. Lafler v. Cooper, — U.S. -, 132 S.Ct. 1376, 182 L.Ed.2d 398 (2012), and Missouri v. Frye, — U.S. -, 132 S.Ct. 1399, 182 L.Ed.2d 379 (2012), did not create any new fundamental constitutional right, and these decisions do not provide any exception to the time limitation for seeking postconviction relief. Fla. R.Crim. P. 3.850(b)(2); Simmons v. State, 104 So.3d 1185 (Fla. 1st DCA 2012).

Affirmed.

WARNER, STEVENSON and GROSS, JJ., concur.